              OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
Erik D. Collazo, Esq.                        ALBERT RUSSO                                        Mailing Address:
David A. Martin, Esq.                      Standing Chapter 13 Trustee                                   CN 4853
Mary A. Krieger, Esq.                        3 AAA Drive • Suite 203                           Trenton, NJ 08650
Counsel                               Robbinsville, New Jersey 08691-1814
                                     Voice 609-587-6888 • Fax 609-587-9676                  For Payments Only:
                                              www.russotrustee.com                                  PO Box 933
                                                                                        Memphis, TN 38101-0933

                                                               3/31/2021

Mercedes Torres-Rohwer
35 Brierdale Lane
Willingboro, NJ 08046

Re:Chapter 13 Case No. 19-17462 / MBK

Dear Debtor(s):

The Trustee's records now indicate that payments to your Chapter 13 Plan are complete, subject to
final review by the Trustee. Please stop sending payments to this office unless you were advised
otherwise by your attorney or the Trustee.

If you have your Trustee plan payments deducted from your pay (wage order), please send a copy of
this letter to your employer as notification that your case has been closed as completed and, as such ,
no further funds should be deducted from your wages for the purpose of funding your Chapter 13 Plan .

Any over-payment that may have been made to your plan will be refunded to you within 60 days .

The Trustee will file his Final Report and Account with the Court after all outstanding checks to creditors
in your case have been negotiated and after a final review of your case . If applicable, this will initiate the
discharge process. An accounting of your case showing all receipts and disbursements may be
reviewed by accessing the National Data Center (www.13datacenter.com) upon proper registration. If
you are entitled to a discharge, your discharge papers will be sent to you directly from the Bankruptcy
Court usually within 120 days of the date of this letter. If you do not receive them, please contact your
attorney. Please note that a discharge will not be entered unless and until all requirements pursuant to
11 U.S.C. § 1328 have been met, a Certification in Support of Discharge has been filed with the court ,
and all federal and local rules of procedure have been satisfied. In addition, please confer with your
attorney regarding the prompt filing of a Motion to Cancel and Discharge Mortgage or Other Lien, if
applicable.


Should you have any questions regarding your case or your discharge, please contact your attorney.
Thank you.

                                                   Very truly yours,

                                                   Albert Russo
                                                   Standing Chapter 13 Trustee
                                                   by: Chapter 13 Case Auditing Dept. / NM
